EFFRON, Judge
(concurring):
The military judge decided this issue by applying the principles of law applicable in Federal civilian courts with respect to per*304emptory challenges made by a defendant. See J.E.B. v. Alabama ex rel. T.B., 511 U.S. 127, 114 S.Ct. 1419, 128 L.Ed.2d 89 (1994)(applying Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986), and its progeny to challenges based on gender); Georgia v. McCollum, 505 U.S. 42, 112 S.Ct. 2348, 120 L.Ed.2d 33 (1992)(applying Batson and its progeny to challenges by a criminal defendant and recognizing due process right of juror to not be challenged for unconstitutional reason). The action of the military judge was consistent with Article 36(a), Uniform Code of Military Justice, 10 USC § 836(a) (trial procedures prescribed by the President “shall, so far as he considers practicable, apply the principles of law and the rules of evidence generally recognized in the trial of criminal cases in the United States district courts, but which may not be contrary to or inconsistent with this chapter”).
I write separately to note the implications of the significant structural differences between court-martial panels and civilian juries. As we observed in United States v. Tulloch, 47 MJ 283 (1997), the Government has a much greater role in shaping the composition of a court-martial than the prosecution is given -with respect to the composition of a civilian jury: (1) courts-martial are not subject to the jury trial requirements of the Constitution; (2) military accused are tried by a panel of their superiors, not by a jury of their peers; (3) military panels are selected by the commander who convened the court-martial on a best-qualified basis and are not drawn from a random cross-section of the community; (4) military counsel are provided with only a single peremptory challenge, in contrast to numerous peremptory challenges permitted by most civilian jurisdictions; and (5) in civilian jurisdictions, the numerous peremptory challenges are used to select a jury, but in courts-martial, a peremptory challenge is used to eliminate those already selected by the convening authority. See Art. 25, UCMJ, 10 USC § 825. These differences mean that the ability of an accused to shape the composition of a court-martial is relatively insignificant compared to the influence of the convening authority and trial counsel, who represent the interests of the Government. Under these circumstances, the considerations that led us in Tulloch to impose specific procedural requirements on the Government’s representative in responding to Batson challenges are not applicable to peremptory challenges made by the defense. The reliance in today’s opinion on Article 36 and the procedures in federal civilian criminal trials makes clear that the obligations of the defense in a court-martial are governed by the requirements applicable in federal civilian criminal trials, not by requirements that we have fashioned to address the unique role of the Government in shaping the composition of a court-martial panel.